DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 16, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 7, 8, 11, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Aparin et al. (US-20120011088-A1) in view of Tanaka et al. (“An analog CMOS Circuit for Spiking Neuron Models.”), Farhat et al. (US- Hirkaney et al. ("Power efficient design of counter on 0.12 micron technology.").
Regarding Claim 5,
Aparin et al. teaches a method implemented in an Artificial Neural Network (ANN), the ANN comprising a plurality of neurons arranged in layers, the layers comprising at least one upstream neuron layer and at least one downstream neuron layer, the output of the at least one upstream neuron layer connected to the input of the at least one downstream neuron layer (Fig. 2; Para [0029] Each neuron in the neural system 100 may be implemented as a neuron circuit. The neuron membrane charged to the threshold value initiating the output spike may be implemented as a capacitor which integrates an electrical current that flows through it. The neuron circuit 202 could be considered as being in the upstream neuron layer. And neuron past 208 would be considered the downstream neuron layer. Para [0036] In addition, as illustrated in FIG. 2, the spike 220 may be utilized by the circuit 208 to generate various weight-training signals 222 for the training circuit 206, and it may be transmitted to another level of neurons (not shown in FIG. 2).), the method comprising:
 (b) sharing the enable signal (para [0052] Immediately following the spike 512, a training enable (TE) pulse 514 may be generated by the pre-synaptic neuron on the clock-low phase of the same clock cycle, and the switch S may be turned off.) to an input of a digital counter located at the downstream neuron layer, wherein the counter, upon reception of the enable signal, starts counting using a clock that is local to the downstream neuron layer (Para [0058] There may exist one PWM generator 600 per neuron circuit, and it may be implemented, for example, within the neuron output circuit 208 illustrated in FIG. 2. Each neuron has a PWM generator which has a counter 903 that utilizes clocks.  Para [0075] Implementation of the PWM generator 900 may be fully digital and based on an N-divider 902, a counter 903, a pulse swallower 904 and an axonal delay circuit 906, as illustrated in FIG. 9. The parameter N may be equal to a ratio of a fast -clock frequency to a slow -clock frequency.)
(c) monitoring, at the comparator, output analog voltage of the capacitor (Fig. 2; Fig. 2; Para [0029] When the potential of integrating element reaches a defined threshold value, a comparator 218 may be activated to generate a spike 220. The comparator monitors the voltage by comparing the voltage to a threshold voltage.); and
(d) when a voltage transition is detected in the monitored output analog voltage (Para [0036] When the potential of integrating element reaches a defined threshold value, a comparator 218 may be activated to generate a spike 220. ),
(e) transmitting a voltage transition signal to a plurality of flip-flops (para [0061] Other D flip-flops in FIG. 6 may be used to condition spike (SP) pulses 620 and TE pulses 616 such that they only occupy the slow-clock-high and the slow-clock-low phases, respectively.) at the downstream neuron layer (Para [0058] The output signal 220 from the comparator 218 of the neuron circuit 202 may represent an input signal of the PWM generator 600, as illustrated in FIG. 6.), 
wherein the downstream neuron layer latches a current value of the counter upon reception of the voltage transition signal, the latched current value being equal to the initial value representative of an output of the upstream neuron layer, and wherein the output value is communicated between the upstream neuron layer and the downstream Para [0077] The divider 902 may count the fast -clock cycles until an end state is reached or until another delayed spike signal resets the counter. A D flip-flop 922 may be able to sense the last state and reset an SR trigger 924, which may also control the clock gate 908. The flip-flop 922 latches the values from the counter. The counter uses a clock that is local to each neuron.).
Aparin et al. does not explicitly disclose
(a) receiving an enable signal generated in the upstream neuron layer, thereby commencing discharging of a capacitor in the upstream neuron layer, the capacitor having an initial value representative of an output of the upstream neuron layer, wherein the capacitor is coupled to a comparator in the upstream neuron layer; 
	…wherein the plurality of flip-flops are arranged in parallel with one another and each flip-flop is coupled to the counter,
However, Tanaka teaches
(a) receiving an enable signal generated in the upstream neuron layer, thereby commencing discharging of a capacitor in the upstream neuron layer (pg. 219 If a spike pulse ii is fed into the synapse circuit from the other neuron), the capacitor having an initial value representative of an output of the upstream neuron layer…(pg. 219 During the period of this signal, a switched-current source turns on and charges or discharges capacitor C.);

Doing so would allow for neuron signals to be transmitted through delays (pg. 218 A generated spike is transmitted to other neurons or neuron with a certain transmission delay time).
	Hirkaney teaches
	… wherein the plurality of flip-flops are arranged in parallel with one another and each flip-flop is coupled to the counter (Fig.4; pg. 21; This counter is constructed by using D flip flop as master slave arrangement. This D master slave flip flop is called D register. This counter is made by four D register. Only one flip flop is connected to clock and other flip flops are clocked by previous flip flop’s output.),
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the implementation of a counter with flip-flops of Aparin (see para [0046]) with the implementation of a counter with flip-flops of Hirkaney.
	Doing so would allow for lower power consumption (Abs. This paper compares 2 architectures in terms of the hardware implementation, power consumption and CMOS layout using Microwind CMOS layout tool. Thus it provides solution to a low power architecture implementation of Counter in CMOS VLSI.).
	Farhat (US 20060271342 A1) teaches 
	…wherein the capacitor is coupled to a comparator in the upstream neuron layer (para [0041] Input terminal 122 of comparator 118 is coupled to first end 110 of capacitor 108, thereby applying the capacitor voltage V.sub..phi. to input terminal 122 of comparator 118. Input terminal 120 of comparator 118 is coupled to a source of threshold voltage V.sub..theta.. Comparator 118 generates an output signal at output terminal 124 which is coupled to pulse generator 126.),
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the implementation of a comparator in a neural network of Aparin with the implementation of a comparator neural network of Farhat.
	Doing so would allow for comparing the voltage of a capacitor to a threshold (Abs. …and a comparator which compares the voltage across the capacitor to a threshold potential and generates a pulse signal when the capacitor voltage is greater than the threshold voltage.).
Regarding Claim 6,
Aparin et al., Tanaka, Farhat, and Hirkaney teach the method of claim 5. Aparin et al. further teaches wherein the step of monitoring the output analog voltage of the capacitor comprises receiving, at the comparator, inputs of the output analog voltage of the capacitor and a reference voltage, wherein the comparator outputs a signal representative of the monitored output analog voltage of the capacitor (Para [0036] When the potential of integrating element reaches a defined threshold value, a comparator 218 may be activated to generate a spike 220. The threshold value is the reference voltage and the ouput signal is spike 220).
Regarding Claim 7,
Aparin et al., Tanaka, Farhat, and Hirkaney teach the method of claim 6. Aparin et al. further teaches wherein a voltage width representative of the output analog voltage is Para [0036-0037] The comparator output signal 220 may, for example, control various switches of the neuron circuit 202 for resetting the potential of integrating element. In addition, as illustrated in FIG. 2, the spike 220 may be utilized by the circuit 208 to generate various weight-training signals 222 for the training circuit 206, and it may be transmitted to another level of neurons (not shown in FIG. 2). 
[0037] In one embodiment of the present disclosure, an electrical current in each of the synapses 204 may be generated and scaled by applying a fixed voltage across a memristor element, as illustrated in FIG. 3 for a neuron-to-neuron (synapse) connection 300.).
Regarding Claim 8,
Aparin et al., Tanaka, Farhat, and Hirkaney teach the method of claim 6. Aparin et al. further teaches wherein the voltage transition signal is received by a plurality of flip-flops in the downstream neuron layer (Para [0061] The divider 602 may count the fast-clock cycles until the end state is reached or until another TE signal is generated (e.g., a TE pulse 640 of a resetting event 650). A D flip-flop 618 may sense the last state of the N-divider 602. Other D flip-flops in FIG. 6 may be used to condition spike (SP) pulses 620 and TE pulses 616 such that they only occupy the slow-clock-high and the slow-clock-low phases, respectively.).
Regarding Claim 11,
Aparin et al., Tanaka, Farhat, and Hirkaney teach the method of claim 5, wherein the transition signal is any of the following: (1) the current value of the counter in (d) is Para [0061] The divider 602 may count the fast-clock cycles until the end state is reached or until another TE signal is generated (e.g., a TE pulse 640 of a resetting event 650). A D flip-flop 618 may sense the last state of the N-divider 602.), and the current value of the counter in (d) is latched upon receiving a falling edge of the transition signal (Para [0061] The divider 602 may count the fast-clock cycles until the end state is reached or until another TE signal is generated (e.g., a TE pulse 640 of a resetting event 650). A D flip-flop 618 may sense the last state of the N-divider 602.).
Aparin et al. does not explicitly disclose 
a signal that transitions from low '0' to high '1', and (2) a signal that transitions from high '1' to low '0'
Tanaka further teaches 
a signal that transitions from low '0' to high '1', and (2) a signal that transitions from high '1' to low '0' (pg. 219-220 However, after several spike generations, the neurons form themselves in two groups, and each of them generates synchronous spikes with different timing, which express d0T and d1T… A differential-pair circuit compares Vn with threshold voltage Vth. If Vn exceeds Vth, a spike is generated.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the ANN hardware implementation of Aparin et al. with the upstream capacitor of Tanaka.
pg. 218 A generated spike is transmitted to other neurons or neuron with a certain transmission delay time).
Regarding Claim 26,
Aparin et al. teaches a system implemented in an Artificial Neural Network (ANN), the ANN comprising a plurality of neurons arranged in layers, the system comprising:
(a) a first circuit in a downstream neuron layer, the input of the downstream neuron layer connected to an output of the upstream neuron layer (Fig. 2; Para [0029] Each neuron in the neural system 100 may be implemented as a neuron circuit. The neuron membrane charged to the threshold value initiating the output spike may be implemented as a capacitor which integrates an electrical current that flows through it. The neuron circuit 202 could be considered as being in the upstream neuron layer. And neuron past 208 would be considered the downstream neuron layer. Para [0036] In addition, as illustrated in FIG. 2, the spike 220 may be utilized by the circuit 208 to generate various weight-training signals 222 for the training circuit 206, and it may be transmitted to another level of neurons (not shown in FIG. 2).), the first circuit comprising a digital counter and a plurality of flip-flops (para [0061] Other D flip-flops in FIG. 6 may be used to condition spike (SP) pulses 620 and TE pulses 616 such that they only occupy the slow-clock-high and the slow-clock-low phases, respectively.);
(b) a second circuit in an upstream neuron layer (Fig. 2; Para [0029] Each neuron in the neural system 100 may be implemented as a neuron circuit. The neuron membrane charged to the threshold value initiating the output spike may be implemented as a capacitor which integrates an electrical current that flows through it. The neuron circuit 202 could be considered as being in the upstream neuron layer.) the second circuit comprising:
 (ii) a fourth circuit to share the generated enable signal (para [0052] Immediately following the spike 512, a training enable (TE) pulse 514 may be generated by the pre-synaptic neuron on the clock-low phase of the same clock cycle, and the switch S may be turned off.)  to an input of the digital counter, where the counter, upon reception of the enable signal, starts counting using a clock that is local to the downstream neuron layer (Para [0058] There may exist one PWM generator 600 per neuron circuit, and it may be implemented, for example, within the neuron output circuit 208 illustrated in FIG. 2. Each neuron has a PWM generator which has a counter 903 that utilizes clocks.  Para [0075] Implementation of the PWM generator 900 may be fully digital and based on an N-divider 902, a counter 903, a pulse swallower 904 and an axonal delay circuit 906, as illustrated in FIG. 9. The parameter N may be equal to a ratio of a fast -clock frequency to a slow -clock frequency.);
(iii) a fifth circuit to monitor output analog voltage of the capacitor (Fig. 2; Fig. 2; Para [0029] When the potential of integrating element reaches a defined threshold value, a comparator 218 may be activated to generate a spike 220. The comparator monitors the voltage by comparing the voltage to a threshold voltage.), and
(iv) a sixth circuit to transmit a voltage transition signal to the plurality of flip-flops in the first circuit in the downstream neuron layer when a voltage transition is detected in the monitored output analog voltage (Para [0058] The output signal 220 from the comparator 218 of the neuron circuit 202 may represent an input signal of the PWM generator 600, as illustrated in FIG. 6.), wherein the downstream neuron layer latches current value of the counter upon reception of the voltage transition signal, the latched current value being equal to the initial value representative of an output of the upstream neuron layer, 
wherein the output value is communicated between the upstream neuron layer and the downstream neuron layer without global synchronization of clocks between the upstream neuron layer and the downstream neuron layer (Para [0077] The divider 902 may count the fast -clock cycles until an end state is reached or until another delayed spike signal resets the counter. A D flip-flop 922 may be able to sense the last state and reset an SR trigger 924, which may also control the clock gate 908. The flip-flop 922 latches the values from the counter. The counter uses a clock that is local to each neuron.).
Aparin et al. does not explicitly disclose
… wherein the plurality of flip-flops are arranged in parallel with one another and each flip-flop is coupled to the counter;
a third circuit to generate an enable signal for discharging a capacitor, the capacitor having an initial value representative of an output of the upstream neuron layer;
… the fifth circuit comprising a comparator coupled to the capacitor,
However, Tanaka teaches 
(i) a third circuit to generate an enable signal for discharging a capacitor, the capacitor having an initial value representative of an output of the upstream neuron pg. 219 If a spike pulse ii is fed into the synapse circuit from the other neuron), the capacitor having an initial value representative of an output of the upstream neuron layer (pg. 219 During the period of this signal, a switched-current source turns on and charges or discharges capacitor C.)
I would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the ANN hardware implementation of Aparin et al. with the upstream capacitor of Tanaka.
Doing so would allow for neuron signals to be transmitted through delays (pg. 218 A generated spike is transmitted to other neurons or neuron with a certain transmission delay time).
Hirkaney teaches
	… wherein the plurality of flip-flops are arranged in parallel with one another and each flip-flop is coupled to the counter (Fig.4; pg. 21; This counter is constructed by using D flip flop as master slave arrangement. This D master slave flip flop is called D register. This counter is made by four D register. Only one flip flop is connected to clock and other flip flops are clocked by previous flip flop’s output.),
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the implementation of a counter with flip-flops of Aparin (see para [0046]) with the implementation of a counter with flip-flops of Hirkaney.
	Doing so would allow for lower power consumption (Abs. This paper compares 2 architectures in terms of the hardware implementation, power consumption and CMOS layout using Microwind CMOS layout tool. Thus it provides solution to a low power architecture implementation of Counter in CMOS VLSI.).
Farhat (US 20060271342 A1) teaches 
	…the fifth circuit comprising a comparator coupled to the capacitor (para [0041] Input terminal 122 of comparator 118 is coupled to first end 110 of capacitor 108, thereby applying the capacitor voltage V.sub..phi. to input terminal 122 of comparator 118. Input terminal 120 of comparator 118 is coupled to a source of threshold voltage V.sub..theta.. Comparator 118 generates an output signal at output terminal 124 which is coupled to pulse generator 126.),
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the implementation of a comparator in a neural network of Aparin with the implementation of a comparator neural network of Farhat.
	Doing so would allow for comparing the voltage of a capacitor to a threshold (Abs. …and a comparator which compares the voltage across the capacitor to a threshold potential and generates a pulse signal when the capacitor voltage is greater than the threshold voltage.).
Regarding Claim 27,
Claim 27 is the system corresponding to the method of claim 1. Claim 27 is substantially similar to claim 6 and is rejected on the same grounds.
Claims 9, 10, 16, 17, 18, 19, 20, 21, 22, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Aparin et al. (US-20120011088-A1) in view of Tanaka et al. (“An analog CMOS Circuit for Spiking Neuron Models.”), Farhat et al. (US- Hirkaney et al. ("Power efficient design of counter on 0.12 micron technology."), and Nomura et al. (US-20050122238-A1).
Regarding Claim 9,
Aparin et al., Tanaka, Farhat, and Hirkaney teach the method of claim 6. Aparin et al. further teaches wherein the digital counter located at the downstream neuron layer (Fig. 9A; Para [0075] a counter 903 Located downstream of the comparator) is shared with at least one other comparator located in another upstream neuron layer (Para [0075] It can be observed from FIG. 9 that the output signal 220 from the comparator 218 of the neuron circuit 202 from FIG. 2 may represent an input signal of the PWM generator 900.), wherein Para [0077] The divider 902 may count the fast-clock cycles until an end state is reached or until another delayed spike signal resets the counter. A D flip-flop 922 may be able to sense the last state and reset an SR trigger 924, which may also control the clock gate 908.).
Aparin et al. and Tanaka do not explicitly disclose a rising edge
However, Nomura et al. discloses a rising edge (para [0402] More specifically, the output value from the comparator 528 rises to High level at the start of the ramp voltage waveform 527 and falls to Low level when the ramp voltage value 527 equals the voltage value of the capacitor 504 so that the output value is converted into a PWM signal.).

Doing so would allow for converting an analog signal to a digital signal (para [0012] When the above-described methods are combined to temporarily convert an analog voltage into a PWM signal and then cause a pulse width/digital conversion circuit to convert the generated PWM signal into a digital value, A/D conversion can be realized.).
Regarding Claim 10,
Aparin et al., Tanaka, Farhat, Hirkaney, and Nomura et al. teach the method of claim 9. Aparin et al. further teaches wherein each of the rising edges from different comparators are received by different sets of flip-flops in the downstream neuron layer (Fig. 6A; Para [0061] A D flip-flop 618 may sense the last state of the N-divider 602. Other D flip-flops in FIG. 6 may be used to condition spike (SP) pulses 620 and TE pulses 616 such that they only occupy the slow-clock-high and the slow-clock-low phases, respectively. Each neuron has a different comparator. There also exists a para [0058] neuron output circuit 208 downstream of the corresponding previous neuron which has its own set of flip-flops).
Regarding Claim 16,
Aparin et al. teaches a method implemented in an Artificial Neural Network (ANN), the ANN comprising a plurality of neurons arranged in layers, the layers comprising at least one upstream neuron layer and at least one downstream neuron layer, the output of the at least one upstream neuron layer connected to the input of the at least one Fig. 2; Para [0029] Each neuron in the neural system 100 may be implemented as a neuron circuit. The neuron membrane charged to the threshold value initiating the output spike may be implemented as a capacitor which integrates an electrical current that flows through it. The neuron circuit 202 could be considered as being in the upstream neuron layer. And neuron past 208 would be considered the downstream neuron layer. Para [0036] In addition, as illustrated in FIG. 2, the spike 220 may be utilized by the circuit 208 to generate various weight-training signals 222 for the training circuit 206, and it may be transmitted to another level of neurons (not shown in FIG. 2).), the method comprising:
 (b) sharing the enable signal (para [0052] Immediately following the spike 512, a training enable (TE) pulse 514 may be generated by the pre-synaptic neuron on the clock-low phase of the same clock cycle, and the switch S may be turned off.) to an input of a digital counter located at the downstream neuron layer, wherein the counter, upon reception of the enable signal, starting counting using a clock that is local to the downstream neuron layer;
(c) monitoring, at the comparator, the ramped threshold voltage (Fig. 2; Fig. 2; Para [0029] When the potential of integrating element reaches a defined threshold value, a comparator 218 may be activated to generate a spike 220. The comparator monitors the voltage by comparing the voltage to a threshold voltage.) and detecting a transition at which the ramped threshold voltage passes the output analog voltage of the capacitor in the upstream neuron layer; and
Para [0036] When the potential of integrating element reaches a defined threshold value, a comparator 218 may be activated to generate a spike 220.),
(e) transmitting a voltage transition signal to a plurality of flip-flops at the downstream neuron layer (Para [0058] The output signal 220 from the comparator 218 of the neuron circuit 202 may represent an input signal of the PWM generator 600, as illustrated in FIG. 6.), wherein the downstream neuron layer latches a current value of the counter upon reception of the voltage transition signal, the latched current value being equal to the initial value representative of an output of the upstream neuron layer and wherein the output value is communicated between the upstream neuron layer and the downstream neuron layer without global synchronization of clocks between the upstream neuron layer and the downstream neuron layer (Para [0077] The divider 902 may count the fast -clock cycles until an end state is reached or until another delayed spike signal resets the counter. A D flip-flop 922 may be able to sense the last state and reset an SR trigger 924, which may also control the clock gate 908. The flip-flop 922 latches the values from the counter. The counter uses a clock that is local to each neuron.).
Aparin et al. does not explicitly disclose
(a) receiving an enable signal generated in the upstream neuron layer thereby commencing ramping of a threshold voltage for comparison to an output analog voltage associated with a capacitor in the upstream neuron layer, where an initial value of the voltage associated with the capacitor represents an output of the upstream neuron layer, wherein the capacitor is coupled to a comparator in the upstream neuron layer; 
wherein the plurality of flip-flops are arranged in parallel with one another and each flip-flop is coupled to the counter,
However, Tanaka teaches
(a) receiving an enable signal generated in the upstream neuron layer thereby commencing ramping of a threshold voltage for comparison to an output analog voltage associated with a capacitor in the upstream neuron layer (pg. 219 If a spike pulse ii is fed into the synapse circuit from the other neuron), where an initial value of the voltage associated with the capacitor represents an output of the upstream neuron layer (pg. 219 During the period of this signal, a switched-current source turns on and charges or discharges capacitor C.); …
I would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the ANN hardware implementation of Aparin et al. with the upstream capacitor of Tanaka.
Doing so would allow for neuron signals to be transmitted through delays (pg. 218 A generated spike is transmitted to other neurons or neuron with a certain transmission delay time).
Nomura et al. teaches
(a) …commencing ramping of a threshold voltage for comparison to an output analog voltage associated with a capacitor in the upstream neuron layer, where an initial value of the voltage associated with the capacitor represents an output of the upstream neuron layer… (para [0402] More specifically, the output value from the comparator 528 rises to High level at the start of the ramp voltage waveform 527 and falls to Low level when the ramp voltage value 527 equals the voltage value of the capacitor 504 so that the output value is converted into a PWM signal.); 
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the ANN hardware implementation of Aparin et al. with the ramp voltage of Nomura et al.
Doing so would allow for converting an analog signal to a digital signal (para [0012] When the above-described methods are combined to temporarily convert an analog voltage into a PWM signal and then cause a pulse width/digital conversion circuit to convert the generated PWM signal into a digital value, A/D conversion can be realized.).
Farhat (US 20060271342 A1) teaches 
	…wherein the capacitor is coupled to a comparator in the upstream neuron layer (para [0041] Input terminal 122 of comparator 118 is coupled to first end 110 of capacitor 108, thereby applying the capacitor voltage V.sub..phi. to input terminal 122 of comparator 118. Input terminal 120 of comparator 118 is coupled to a source of threshold voltage V.sub..theta.. Comparator 118 generates an output signal at output terminal 124 which is coupled to pulse generator 126.),
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the implementation of a comparator in a neural network of Aparin with the implementation of a comparator neural network of Farhat.
	Doing so would allow for comparing the voltage of a capacitor to a threshold (Abs. …and a comparator which compares the voltage across the capacitor to a threshold potential and generates a pulse signal when the capacitor voltage is greater than the threshold voltage.).
Hirkaney teaches
	… wherein the plurality of flip-flops are arranged in parallel with one another and each flip-flop is coupled to the counter (Fig.4; pg. 21; This counter is constructed by using D flip flop as master slave arrangement. This D master slave flip flop is called D register. This counter is made by four D register. Only one flip flop is connected to clock and other flip flops are clocked by previous flip flop’s output.),
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the implementation of a counter with flip-flops of Aparin (see para [0046]) with the implementation of a counter with flip-flops of Hirkaney.
	Doing so would allow for lower power consumption (Abs. This paper compares 2 architectures in terms of the hardware implementation, power consumption and CMOS layout using Microwind CMOS layout tool. Thus it provides solution to a low power architecture implementation of Counter in CMOS VLSI.).
Regarding Claim 17,
Aparin et al., Tanaka, Farhat, Hirkaney, and Nomura et al. teach the method of claim 16. Aparin et al. further teaches wherein the step of monitoring the output analog voltage of the capacitor comprises receiving at a comparator inputs of the output analog voltage of the capacitor and a reference voltage, wherein the comparator outputs a signal representative of the monitored output analog voltage of the capacitor (Para [0036] When the potential of integrating element reaches a defined threshold value, a comparator 218 may be activated to generate a spike 220. The threshold value is the reference voltage and the ouput signal is spike 220).
Regarding Claim 18,
Aparin et al., Tanaka, Farhat, Hirkaney, and Nomura et al. teach the method of claim 16. Aparin et al. further teaches wherein a voltage width representative of the output analog voltage is applied directly to generate current signals within a plurality of synaptic elements located further downstream from the downstream neuron (Para [0036-0037] The comparator output signal 220 may, for example, control various switches of the neuron circuit 202 for resetting the potential of integrating element. In addition, as illustrated in FIG. 2, the spike 220 may be utilized by the circuit 208 to generate various weight-training signals 222 for the training circuit 206, and it may be transmitted to another level of neurons (not shown in FIG. 2) [0037] In one embodiment of the present disclosure, an electrical current in each of the synapses 204 may be generated and scaled by applying a fixed voltage across a memristor element, as illustrated in FIG. 3 for a neuron-to-neuron (synapse) connection 300.).
Regarding Claim 19,
Aparin et al., Tanaka, Farhat, Hirkaney, and Nomura et al. teach the method of claim 16. Aparin et al. further teaches wherein the voltage transition signal is received by a plurality of flip-flops in the downstream neuron layer (Para [0061] The divider 602 may count the fast-clock cycles until the end state is reached or until another TE signal is generated (e.g., a TE pulse 640 of a resetting event 650). A D flip-flop 618 may sense the last state of the N-divider 602. Other D flip-flops in FIG. 6 may be used to condition spike (SP) pulses 620 and TE pulses 616 such that they only occupy the slow-clock-high and the slow-clock-low phases, respectively.).
Regarding Claim 20,
Aparin et al., Tanaka, Farhat, Hirkaney, and Nomura et al. teach the method of claim 16. wherein the digital counter located at the downstream neuron layer Fig. 9A; Para [0075] a counter 903 Located downstream of the comparator) is shared with at least one other comparator located in another upstream neuron layer (Para [0075] It can be observed from FIG. 9 that the output signal 220 from the comparator 218 of the neuron circuit 202 from FIG. 2 may represent an input signal of the PWM generator 900.), wherein rising edges from different comparators are latched at different times according to corresponding instantaneous counter values (Para [0077] The divider 902 may count the fast-clock cycles until an end state is reached or until another delayed spike signal resets the counter. A D flip-flop 922 may be able to sense the last state and reset an SR trigger 924, which may also control the clock gate 908.).
Nomura et al. discloses a rising edge (para [0402] More specifically, the output value from the comparator 528 rises to High level at the start of the ramp voltage waveform 527 and falls to Low level when the ramp voltage value 527 equals the voltage value of the capacitor 504 so that the output value is converted into a PWM signal.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the ANN hardware implementation of Aparin et al. with the rising edge of Nomura et al.
para [0012] When the above-described methods are combined to temporarily convert an analog voltage into a PWM signal and then cause a pulse width/digital conversion circuit to convert the generated PWM signal into a digital value, A/D conversion can be realized.).

Regarding Claim 21,
Aparin et al., Tanaka, Farhat, Hirkaney, and Nomura et al. teach the method of claim 20.  Aparin et al. further teaches wherein each of the from different comparators are received by different sets of flip-flops in the downstream neuron layer (Fig. 6A; Para [0061] A D flip-flop 618 may sense the last state of the N-divider 602. Other D flip-flops in FIG. 6 may be used to condition spike (SP) pulses 620 and TE pulses 616 such that they only occupy the slow-clock-high and the slow-clock-low phases, respectively. Each neuron has a different comparator. There also exists a para [0058] neuron output circuit 208 downstream of the corresponding previous neuron which has its own set of flip-flops).
Regarding Claim 22,
Aparin et al., Tanaka, Farhat, Hirkaney, and Nomura et al. teach the method of claim 16. Aparin et al. further teaches wherein the transition signal is any of the following: the current value of the counter in (d) is latched upon receiving a rising edge of the transition signal (Para [0061] The divider 602 may count the fast-clock cycles until the end state is reached or until another TE signal is generated (e.g., a TE pulse 640 of a resetting event 650). A D flip-flop 618 may sense the last state of the N-divider 602.), and the current value of the counter in (d) is latched upon receiving a falling edge of the transition signal (Para [0061] The divider 602 may count the fast-clock cycles until the end state is reached or until another TE signal is generated (e.g., a TE pulse 640 of a resetting event 650). A D flip-flop 618 may sense the last state of the N-divider 602.).
Tanaka further teaches 
a signal that transitions from low '0' to high '1', and (2) a signal that transitions from high '1' to low '0' (pg. 219-220 However, after several spike generations, the neurons form themselves in two groups, and each of them generates synchronous spikes with different timing, which express d0T and d1T… A differential-pair circuit compares Vn with threshold voltage Vth. If Vn exceeds Vth, a spike is generated.).
I would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the ANN hardware implementation of Aparin et al. with the upstream capacitor of Tanaka.
Doing so would allow for neuron signals to be transmitted through delays (pg. 218 A generated spike is transmitted to other neurons or neuron with a certain transmission delay time).
Regarding Claim 28,
Claim 28 is the system corresponding to the method of claim 1. Claim 28 is substantially similar to claim 9 and is rejected on the same grounds.
Regarding Claim 29,
.
Claims 12, 13, 14, 15, 30, 31, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Aparin et al. (US-20120011088-A1) in view of Tanaka et al. (“An analog CMOS Circuit for Spiking Neuron Models.”), Farhat et al. (US-20060271342-A1), Hirkaney et al. ("Power efficient design of counter on 0.12 micron technology."), and Friedman et al. (US-20120084241-A1).
Regarding Claim 12,
Aparin et al., Tanaka, Farhat, and Hirkaney teach the method of claim 5.
Aparin et al. further teaches wherein where neurons in each of the upstream and downstream neuron layers are connected to each other via a synapse (Para [0037] [0037] In one embodiment of the present disclosure, an electrical current in each of the synapses 204 may be generated and scaled by applying a fixed voltage across a memristor element, as illustrated in FIG. 3 for a neuron-to-neuron (synapse) connection 300. The synapse connection 300 may comprise a memristor element 302 connected between a Negative channel Field Effect Transistor (NFET) based switch M1 of a pre-synaptic interface circuit 304 and a diode-connected Positive channel Field Effect Transistor (PFET) based current sensor M5 of a post-synaptic interface circuit 306. Therefore, the single memristor element 302 may actually represent a synaptic connection between a pair of neuron circuits.), each synapse having a synaptic weight encoding a connection strength between two connected neurons.

the synaptic weights in the ANN being implemented using a non-volatile memory (NVM).
However, Friedman et al. teaches
the synaptic weights in the ANN being implemented using a non-volatile memory (NVM) (Para [0097] The example implementation of the invention in FIG. 1 utilizes binary resistors in the synapses 22. An example binary resistor comprises a resistor that exhibits two different resistances (e.g., Resistive random-access memory (RRAM)).).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the synapse hardware implementation of Aparin et al. with the resistor synapses of Friedman et al.
Doing so would allow for a cmos implementation of a hardware ANN (Para [0097] In another implementation of the invention, CMOS electronic neurons interact with each other through nano-scale memory synapses 22 such as PCM circuits.).
Regarding Claim 13,
Aparin et al., Tanaka, Farhat, Hirkaney and Friedman et al. teach the method of claim 12. Friedman et al. further teaches wherein the NVM is selected from the group consisting of resistive random access memory (RRAM) and phase-change memory (PCM) (Para [0097] The example implementation of the invention in FIG. 1 utilizes binary resistors in the synapses 22. An example binary resistor comprises a resistor that exhibits two different resistances (e.g., Resistive random-access memory (RRAM)). In another implementation of the invention, CMOS electronic neurons interact with each other through nano-scale memory synapses 22 such as PCM circuits. A spiking electronic neuron integrates inputs from other neurons through programmable PCM synapses 22, and spikes when the integrated input exceeds a pre-determined threshold.).
Regarding Claim 14,
Aparin et al., Tanaka, Farhat, Hirkaney and Friedman et al. teach the method of claim 12. Friedman et al. further teaches wherein the neurons in the ANN are represented using CMOS circuitry (Para [0032] One embodiment of the invention provides spike-based computation using complementary metal-oxide-semiconductor (CMOS) electronic neurons interacting with each other through nanoscale memory synapses such as Phase Change Memory ( PCM) circuits.).
Regarding Claim 15,
Aparin et al., Tanaka, Farhat, Hirkaney and Friedman et al. teach the method of claim 12. Aparin et al. further teaches wherein the ANN is used as part of an application that is selected from the group consisting of: pattern recognition application, image recognition application, speech recognition application, and language processing application (Para [0029] The neural system 100 may be emulated by an electrical circuit and utilized in a large range of applications, such as pattern recognition, machine learning and motor control.).
Regarding Claim 30,
Claim 30 is the system corresponding to the method of claim 1. Claim 30 is substantially similar to claim 12 and is rejected on the same grounds.
Regarding Claim 31,

Regarding Claim 32,
Claim 32 is the system corresponding to the method of claim 1. Claim 32 is substantially similar to claim 14 and is rejected on the same grounds.
Regarding Claim 33,
Claim 33 is the system corresponding to the method of claim 1. Claim 33 is substantially similar to claim 15 and is rejected on the same grounds.
Claims 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Aparin et al. (US-20120011088-A1) in view of Tanaka et al. (“An analog CMOS Circuit for Spiking Neuron Models.”), Farhat et al. (US-20060271342-A1), Hirkaney et al. ("Power efficient design of counter on 0.12 micron technology."), Nomura et al. (US-20050122238-A1) and Friedman et al. (US-20120084241-A1).
Regarding Claim 23,
Aparin et al., Tanaka, Farhat, Hirkaney, and Nomura et al. teach the method of claim 16. Aparin et al. further teaches wherein where neurons in each of the upstream and downstream neuron layers are connected to each other via a synapse, each synapse having a synaptic weight encoding a connection strength between two connected neurons ((Para [0037] [0037] In one embodiment of the present disclosure, an electrical current in each of the synapses 204 may be generated and scaled by applying a fixed voltage across a memristor element, as illustrated in FIG. 3 for a neuron-to-neuron (synapse) connection 300. The synapse connection 300 may comprise a memristor element 302 connected between a Negative channel Field Effect Transistor (NFET) based switch M1 of a pre-synaptic interface circuit 304 and a diode-connected Positive channel Field Effect Transistor (PFET) based current sensor M5 of a post-synaptic interface circuit 306. Therefore, the single memristor element 302 may actually represent a synaptic connection between a pair of neuron circuits.)); 
Aparin et al., Tanaka, Farhat, Hirkaney, and Nomura et al.  do not explicitly disclose
the synaptic weights in the ANN being implemented using a non-volatile memory (NVM).
However, Friedman et al. teaches 
the synaptic weights in the ANN being implemented using a non-volatile memory (Para [0097] The example implementation of the invention in FIG. 1 utilizes binary resistors in the synapses 22. An example binary resistor comprises a resistor that exhibits two different resistances (e.g., Resistive random-access memory (RRAM)).).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the synapse hardware implementation of Aparin et al. with the resistor synapses of Friedman et al.
Doing so would allow for a cmos implementation of a hardware ANN (Para [0097] In another implementation of the invention, CMOS electronic neurons interact with each other through nano-scale memory synapses 22 such as PCM circuits.).
Regarding Claim 24,
Aparin et al., Tanaka, Farhat, Hirkaney, Nomura et al., and Friedman et al. teach the method of claim 23. Friedman et al. further teaches wherein the NVM is selected from Para [0097] The example implementation of the invention in FIG. 1 utilizes binary resistors in the synapses 22. An example binary resistor comprises a resistor that exhibits two different resistances (e.g., Resistive random-access memory (RRAM)). In another implementation of the invention, CMOS electronic neurons interact with each other through nano-scale memory synapses 22 such as PCM circuits. A spiking electronic neuron integrates inputs from other neurons through programmable PCM synapses 22, and spikes when the integrated input exceeds a pre-determined threshold.).
Regarding Claim 25,
Aparin et al., Tanaka, Farhat, Hirkaney, Nomura et al., and Friedman et al. teach the method of claim 23. Friedman et al. further teaches wherein the neurons in the ANN are represented using CMOS circuitry (Para [0032] One embodiment of the invention provides spike-based computation using complementary metal-oxide-semiconductor (CMOS) electronic neurons interacting with each other through nanoscale memory synapses such as Phase Change Memory ( PCM) circuits.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121